Title: To George Washington from the Pennsylvania Council of Safety, 5 January 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sir
In Council of Safety Philadelphia January 5th 1777

The Council being Apprehensive that your Excellency might Possibly be in want of Fixt amunition and knowing that your Attention must be engrossed with objects of the greatest importance, and being desirous of relieving your Excellency as much as our department will admit of, we have therefore sent several Waggons Loads to Bristol, there to wait the orders of your Excellency or General Putnam.
The Public is impatient to be informed of the event of your Excellencys late Manœuvres as nothing but vague rumors have reached us, we should be much obliged therefore if you could gratify us with some intelligence by this Express. I am with the greatest respect Your Excellencies Most obedient Humble servant

Tho. Wharton junr Prest


P.S. According to Astronomical Calculations, on thursday next between the hours of 9 and 11 in the forenoon, a great Eclipse of the Sun will be visible here, perhaps it may not be amiss on this occasion to guard against a superstitious fear in the Army which might take place should the Men be unnexpectedly surprised with this appearance.

